This Cause coming on this Day to be heard on Bill and Answer pursuant to the Order of this Court Mr. John Rutledge Solicitor for the Complainants having opened the Scope and purport of- the Bill and Mr. Leigh Solicitor for the Defendant Martin, and Mr. Hugh Rutledge Solicitor for the rest of the Defendants having also opened the Scope and Tenor of the Answers; The Court on hearing Counsel on both Sides did order and decree That the Defendant John Martin do within two Months pay to the Complainants Attorney John Lloyd the Sum  of £1063. with Interest thereon from the *57729. of January 1766 untill that Time, and that the Remainder of £3304.10. deducting therefrom the Sum of £1700. paid to the said John Lloyd on the 27. of February 1767 with Interest from the Death of the said Elizabeth Ehney untill it be paid to the said John Lloyd in Behalf of the Complainants by the said Hannah Smith within the like Time. It is also decreed that the Land whereof the said James Philips died seised in fee and possessed in the Pleadings mentioned be sold by the Master of this Court after one Months public Notice of such Sale and that a Moiety of the money which shall arise from the said Sale be paid by him to the said John Lloyd in Behalf of the Complainants. And the other Moiety to and amongst the Widow and Children of the said William Smith or the Guardians of such of them as are Minors in such Shares and Dividends as shall be proportionate to their respective Interests in the said Land And it is also decreed That the Defendant John Martin do pay his own Costs and that the Remainder of the Costs of this Suit be paid by the said Hannah Smith as administratrix of the said William Smith. That the said John Martin do within the like Time deliver to the said John Lloyd his Receipt  in the Pleadings mentioned. And that this Decree being so far fullfilled the said Complainants said Attorney shall give to the said John Martin and Hannah Smith and they to him mutual and general Releases.